—Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the State Board of Real Property Services, dated March 31, 1999, which established a final State equalization rate of 4.61% for the 1998 assessment roll of the Town of Yorktown.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements (see, Matter of Town of Yorktown v State Bd. of Real Prop. Servs., 275 AD2d 789 [decided herewith]). Ritter, J. P., Sullivan, Krausman and Goldstein, JJ., concur.